DETAILED ACTION	
In Applicant’s Response (RCE) dated 1/20/2021, Applicant amended claims 1-5, 8-14; and argued against all rejections previously set forth in the Office action dated 12/8/2020.
	Claims 1-5, 8-14 are pending in this case. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2014 has been entered.

Response to Argument
Applicant’s arguments were considered, but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "almost parallel" in claim 1 and claim 13 is a relative term which renders the claim indefinite.  The term "almost parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 5, 6, 8, 9, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayter, in view of Schmidt et al., Pub. No.: 2019/0022314A1. 
With regard to claim 1: 
Hayter discloses A measurement apparatus for analyzing a measurement signal, comprising: an input port, adapted to receive a measurement signal (paragraph 57: “A non-transitory memory 253 is also included within ASIC 251 and can be shared by the various functional units present within ASIC 251, or can be distributed amongst two or more of them. Memory 253 can be volatile and/or non-volatile memory. In this embodiment, ASIC 251 is coupled with power source 260, which can be a coin cell battery, or the like. AFE 252 interfaces with in vivo analyte sensor 104 and receives measurement data therefrom and outputs the data to processor 256 in digital form, which in turn processes the data to arrive at the end-result analyte discrete and trend values, etc. This data can then be provided to communication circuitry 258 for sending, by way of antenna 261, to reader device 120 (not shown) where further processing can be performed by, e.g., the sensor interface application.”); a touch-screen, adapted to display a waveform of the received measurement signal and to receive a multi-digit touch gesture (paragraph 63: “The EIS can be stored in the non-transitory memory of the device (e.g., 120, 130, 150, 160) executing the software (e.g., as a plurality of instructions). The EIS can be executed by the processing circuitry of the device. To the extent user input is provided (e.g., the entry of text, a mouse click, a touch selection, vocal input, etc.), it is done so by way of a user interface 121, e.g., a touchscreen or user input of reader device 120, and the user input is received and read (or interpreted) by the processing circuitry, which then causes the appropriate action to be taken (e.g., causing a new screen to be displayed, causing a check mark to be displayed, modifying a pick list, etc.). User input can be entered in a tactile fashion (e.g., by touching) or in a vocal fashion (e.g., into a microphone and processed with speech recognition software).”), the multi-digit touch gesture comprising at least a first touch gesture and a second touch gesture (paragraph 81: “Glucose graph 457 can display measured glucose level readings over a predetermined time range, for example, over the past 8 hours, and the time range can be increased or decreased using the zoom button 459 or by using standard 2 -finger zoom techniques of reader device 120. The time range can be shifted by dragging the plot left or right with a finger. A symbol, for example, a clock symbol, can appear in the graph to indicate that the reader device's time was changed. A change in time can result in gaps in the graph, overlapping readings, or hidden data that the HCP, patient, and/or caregiver should be made aware of.”) and a measurement signal processing device, adapted to determine an operation and a range of the measurement signal based on the received multi-digit touch gesture(paragraph 86: “Pressing daily graph button 265, shown in FIG. 2, can open daily graph page 700 shown in FIG. 7. Daily graph page 700 can include a graph of glucose level readings 766 for the day 769 shown at the top of the page and/or timeline graphs 450 and 451 associated with user-entered notes, for example, food intake and insulin usage, identified with symbols. Icons 768 representing, for example, times of exercise, medication dosing, etc., also can be shown on the glucose trace itself within graph 766. The graphs can share the same horizontal time scale axis which can provide a graphical representation of how insulin levels may be affected by exercise or taking food, insulin, or medications. The time scale of the graphs can be changed by using two fingers to pinch or expand the graphs and can be shifted by dragging the graph left or right. Time increments on the graphs can be adjusted, for example, from 30 minutes to 9 hours, allowing either a detailed view, e.g., over a few hours, or an overview, e.g., of about a day and a half. Selecting any of the displayed symbols, for example, medication dosage, exercise, food intake, or insulin usage, can open a pop-up screen displaying notes for that time of day entry.”), and to perform a processing of the measurement signal based on the determined operation and the determined range. (paragraph 81: “Glucose graph 457 can display measured glucose level readings over a predetermined time range, for example, over the past 8 hours, and the time range can be increased or decreased using the zoom button 459 or by using standard 2 -finger zoom techniques of reader device 120. The time range can be shifted by dragging the plot left or right with a finger. A symbol, for example, a clock symbol, can appear in the graph to indicate that the reader device's time was changed. A change in time can result in gaps in the graph, overlapping readings, or hidden data that the HCP, patient, and/or caregiver should be made aware of.”). and wherein the measurement signal processing device is configured to identify a characteristic parameter in the determined range  (The range is the time range and the characteristic parameter in the range is measured glucose level over the time range. paragraph 81: “Glucose graph 457 can display measured glucose level readings over a predetermined time range, for example, over the past 8 hours, and the time range can be increased or decreased using the zoom button 459 or by using standard 2 -finger zoom techniques of reader device 120. The time range can be shifted by dragging the plot left or right with a finger. A symbol, for example, a clock symbol, can appear in the graph to indicate that the reader device's time was changed. A change in time can result in gaps in the graph, overlapping readings, or hidden data that the HCP, patient, and/or caregiver should be made aware of.”).
Hayter does not specifically teach the limitation wherein the first touch gesture and the second touch gesture relates to lines which are almost parallel to an x-axis or y-axis of the touch-screen. 
However Schmidt discloses the aspect wherein the first touch gesture and the second touch gesture relates to lines which are almost parallel to an x-axis or y-axis of the touch-screen (paragraph 52 and 53: “In another embodiment, the graphical user comprises a gesture recognition component. The graphical user interface is configured for receiving single finger gestures. The single finger gestures comprise a single finger motion parallel to a selected axis selected from the analyte concentration axis, the carbohydrate amount axis, and the insulin delivery amount axis. The graphical user interface is configured for receiving double finger gestures. The double finger gestures comprise a double finger motion parallel to a selected axis selected from the analyte concentration axis, the carbohydrate amount axis, and the insulin delivery amount axis. The double finger motion is descriptive of an increase or decrease of distance between two fingers measured along the selected axis. The method comprises receiving the double finger motion from the gesture recognition component, controlling the graphical user interface to magnify or shrink the selected axis using the increase or decrease of the distance between the two fingers measured along the selected axis, receiving the single finger motion from the gesture recognition component, and controlling the graphical user interface to shift the selected axis using the single finger motion.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Schmidt to Hayter so the user can easily do measurement with his or her fingers along axis to get accurate x value or y value. 


With regard to claim 2:
Hayter and Schmidt disclose the measurement apparatus of claim 1, wherein the touchscreen is adapted to simultaneously receive the first touch gesture and the second touch gesture.( Hayter paragraph 86: “Pressing daily graph button 265, shown in FIG. 2, can open daily graph page 700 shown in FIG. 7. Daily graph page 700 can include a graph of glucose level readings 766 for the day 769 shown at the top of the page and/or timeline graphs 450 and 451 associated with user-entered notes, for example, food intake and insulin usage, identified with symbols. Icons 768 representing, for example, times of exercise, medication dosing, etc., also can be shown on the glucose trace itself within graph 766. The graphs can share the same horizontal time scale axis which can provide a graphical representation of how insulin levels may be affected by exercise or taking food, insulin, or medications. The time scale of the graphs can be changed by using two fingers to pinch or expand the graphs and can be shifted by dragging the graph left or right. Time increments on the graphs can be adjusted, for example, from 30 minutes to 9 hours, allowing either a detailed view, e.g., over a few hours, or an overview, e.g., of about a day and a half. Selecting any of the displayed symbols, for example, medication dosage, exercise, food intake, or insulin usage, can open a pop-up screen displaying notes for that time of day entry.”).  




With regard to claim 4:
Hayter and Schmidt disclose The measurement apparatus of claim 1, wherein the measurement signal processing device is adapted to determine whether the determined range relates either to an x-axis or a y-axis  (Schmidt paragraph 52 and 53: “In another embodiment, the graphical user comprises a gesture recognition component. The graphical user interface is configured for receiving single finger gestures. The single finger gestures comprise a single finger motion parallel to a selected axis selected from the analyte concentration axis, the carbohydrate amount axis, and the insulin delivery amount axis. The graphical user interface is configured for receiving double finger gestures. The double finger gestures comprise a double finger motion parallel to a selected axis selected from the analyte concentration axis, the carbohydrate amount axis, and the insulin delivery amount axis. The double finger motion is descriptive of an increase or decrease of distance between two fingers measured along the selected axis. The method comprises receiving the double finger motion from the gesture recognition component, controlling the graphical user interface to magnify or shrink the selected axis using the increase or decrease of the distance between the two fingers measured along the selected axis, receiving the single finger motion from the gesture recognition component, and controlling the graphical user interface to shift the selected axis using the single finger motion.”).

With regard to claim 5:
Hayter and Schmidt disclose The measurement apparatus of claim 1, wherein the determined range is smaller than the range of the waveform currently displayed on the touch-screen (Hayter paragraph 86: “Pressing daily graph button 265, shown in FIG. 2, can open daily graph page 700 shown in FIG. 7. Daily graph page 700 can include a graph of glucose level readings 766 for the day 769 shown at the top of the page and/or timeline graphs 450 and 451 associated with user-entered notes, for example, food intake and insulin usage, identified with symbols. Icons 768 representing, for example, times of exercise, medication dosing, etc., also can be shown on the glucose trace itself within graph 766. The graphs can share the same horizontal time scale axis which can provide a graphical representation of how insulin levels may be affected by exercise or taking food, insulin, or medications. The time scale of the graphs can be changed by using two fingers to pinch or expand the graphs and can be shifted by dragging the graph left or right. Time increments on the graphs can be adjusted, for example, from 30 minutes to 9 hours, allowing either a detailed view, e.g., over a few hours, or an overview, e.g., of about a day and a half. Selecting any of the displayed symbols, for example, medication dosage, exercise, food intake, or insulin usage, can open a pop-up screen displaying notes for that time of day entry.”).


With regard to claim 8:
Hayter and Schmidt disclose The measurement apparatus of claim 1, comprising a configuration device, adapted to specify a predetermined signal processing for a specific multi-digit gesture (Hayter paragraph 81: “Glucose graph 457 can display measured glucose level readings over a predetermined time range, for example, over the past 8 hours, and the time range can be increased or decreased using the zoom button 459 or by using standard 2 -finger zoom techniques of reader device 120. The time range can be shifted by dragging the plot left or right with a finger. A symbol, for example, a clock symbol, can appear in the graph to indicate that the reader device's time was changed. A change in time can result in gaps in the graph, overlapping readings, or hidden data that the HCP, patient, and/or caregiver should be made aware of.”). 

With regard to claim 9:
Hayter and Schmidt disclose The measurement apparatus of claim 1, wherein the determined operation comprises displaying a context menu providing multiple options (Hayter paragraph 74; “FIG. 2 depicts an example embodiment of a graphical user interface (GUI) display screen 200 that can be displayed to the user upon activation of the EIS on display 122 of reader device 120, which in this embodiment is a touch screen. Here, display screen 200 is a home page 200 that can include multiple user selectable fields. Selectable fields are regions of the display that can be selected by the user, such as with touch in the case of a touchscreen, selection with a mouse cursor and click or touch pad tap, selection with a voice control, and other manners of selection. The selectable field as displayed on the screen can be a button, a tab, selectable text (e.g., a hyperlink), a free text entry field, a geometric shape such as an arrow indicating a drop down menu, a check box or circle, and the like. Selection of the field can result in the display of an entirely new screen, the display of a pop-up window over the current screen, the display of a drop-down menu, can allow the entry of text into a free text field, can result in selection of a displayed option, and the like. For ease of reference these fields will be referred to herein on certain occasions as tabs or buttons.”).

With regard to claim 10:
Hayter and Schmidt disclose the measurement apparatus of claim 1, wherein the measurement signal processing device is configured to perform at least one of zooming the waveform to the determined range, determining a rising or falling time or determining a duty cycle. (Hayter paragraph 86: “Pressing daily graph button 265, shown in FIG. 2, can open daily graph page 700 shown in FIG. 7. Daily graph page 700 can include a graph of glucose level readings 766 for the day 769 shown at the top of the page and/or timeline graphs 450 and 451 associated with user-entered notes, for example, food intake and insulin usage, identified with symbols. Icons 768 representing, for example, times of exercise, medication dosing, etc., also can be shown on the glucose trace itself within graph 766. The graphs can share the same horizontal time scale axis which can provide a graphical representation of how insulin levels may be affected by exercise or taking food, insulin, or medications. The time scale of the graphs can be changed by using two fingers to pinch or expand the graphs and can be shifted by dragging the graph left or right. Time increments on the graphs can be adjusted, for example, from 30 minutes to 9 hours, allowing either a detailed view, e.g., over a few hours, or an overview, e.g., of about a day and a half. Selecting any of the displayed symbols, for example, medication dosage, exercise, food intake, or insulin usage, can open a pop-up screen displaying notes for that time of day entry.”).

Claim 13 is rejected for the same reason as claim 1. 



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayter, in view of Schmidt and further in view of Maeda, Pub. No.: 2016/0077725A1. 
Hayter and Schmidt does not discloses The measurement apparatus of claim 1, wherein the touchscreen is adapted to receive the first touch gesture and the second touch gesture subsequently.
However Maeda discloses the aspect wherein the touchscreen is adapted to receive the first touch gesture and the second touch gesture subsequently for measurement value (fig. 8, paragraph 92: “As illustrated in parts (A) to (D) of FIG. 8, if it is determined that a two-point touch P1, P2 was executed on the scale of the slider [a]SL and one touch point P1 (or P2) is fixed (B) while the other touch point P2 (or P1) is pinched out (pinch-out Po) or pinched in (pinch-in Pi) in the left-and-right direction (step A3 (Yes)), the minimum value (or maximum value) of the variation range, which exists in the direction of the fixed (B) point P1 (or P2), is fixed, and the maximum value (or minimum value) of the variation range, which exists in the direction of the pinched-out point P2 (or P1) or pinched-in point P2 (or P1), is changed in a manner to increase or decrease in accordance with the widened or narrowed distance (step A4).” See also figure 5). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Maeda to Hayter and Schmidt to allow the user to use sequential input for gesture to allow more diverse and easy to use gestures to analyze data and collect measurements. 


Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayter, in view of Schmidt, and further in view of Kanbe, Pub. No.: 2012/0134641A1. 
With regard to claim 11:
Hayter and Schmidt do not disclose The measurement apparatus of claim 1, wherein the touch screen is adapted to display a track of the received multi-digit touch gesture on the touch-screen.
However Kanbe discloses the aspect wherein the touch screen is adapted to display a track of the received multi-digit touch gesture on the touch-screen (paragraph 67 and 68: “In the case where the seek bar 1 and the seek bar 2 are to be operated by the left hand, when the seek bar 1 is operated by the left thumb 33, for an operational reason, the seek bar 2 is operated by the left index finger 34. In this case, usually, the operation is performed more easily in the configuration where the seek bar 2 is placed on the left side of the seek bar 1. In a similar manner as described above, when the user touches and designates the position in which reproduction or a change is to be performed in the first seek bar 1, with a first finger (for example, the left thumb) 33, the display position of the slider 1a is moved, and the contents at the reproduction position (corresponding to the display position of the slider 1a) is reproduced.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Kanbe to Hayter and Schmidt so the user would know where the input locations are for more precise input and measurements. 

With regard to claim 12:
Hayter and Schmidt and Kanbe The measurement apparatus of claim 1, wherein the touchscreen is adapted to display an indication associated to the determined operation or the determined range. (Kanbe paragraph 67 and 68: “In the case where the seek bar 1 and the seek bar 2 are to be operated by the left hand, when the seek bar 1 is operated by the left thumb 33, for an operational reason, the seek bar 2 is operated by the left index finger 34. In this case, usually, the operation is performed more easily in the configuration where the seek bar 2 is placed on the left side of the seek bar 1. In a similar manner as described above, when the user touches and designates the position in which reproduction or a change is to be performed in the first seek bar 1, with a first finger (for example, the left thumb) 33, the display position of the slider 1a is moved, and the contents at the reproduction position (corresponding to the display position of the slider 1a) is reproduced.”).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayter, in view of Schmidt, and further in view of  Solbach, Patent No.: 10650840B1. 
With regard to claim 14:
Hayter and Schmidt do not disclose the measurement apparatus of claim 10, wherein the signal processing device is configured to perform identifying a minimum or a maximum value.
	However Solbach discloses the measurement apparatus of claim 10, wherein the signal processing device is configured to perform identifying a minimum or a maximum value ( column 28 line 18 to line 29: “FIG. 11 illustrates a first input correlation chart 1110 that illustrates first cross-correlation data. As illustrated in the first input correlation chart 1110, the device 110 may identify a first peak 1112a, a second peak 1112b, and a third peak 1112c. The device 110 may determine a maximum value 1114 in the first cross-correlation data and determine that the maximum value 1114 (e.g., highest magnitude) corresponds to the first peak 1112a. Thus, the first peak 1112a is the highest peak. In this example, the device 110 may not detect any previous peaks prior to the first peak 1112a and may select the first peak 1112a as the earliest significant peak with which to determine the echo latency estimate.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Solbach to Hayter and Schmidt to allow the user to quickly identify critical value for faster and easier data analysis. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/DI XIAO/Primary Examiner, Art Unit 2179